UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 29, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16255 JOHNSON OUTDOORS INC. (Exact name of Registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation or organization) 39-1536083 (I.R.S. Employer Identification No.) 555 Main Street, Racine, Wisconsin 53403 (Address of principal executive offices) (262) 631-6600 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer (do not check if a smaller reporting company) [] Smaller reporting company [ X ]. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of July 27, 2012, 8,678,369 shares of Class A and 1,215,842 shares of Class B common stock of the Registrant were outstanding. JOHNSON OUTDOORS INC. Index Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations – Three and nine months ended June 29, 2012 and July 1, 2011 1 Condensed Consolidated Balance Sheets –June 29, 2012, September 30, 2011 and July 1, 2011 2 Condensed Consolidated Statements of Cash Flows – Nine months ended June 29, 2012 and July 1, 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION Item 6. Exhibits 28 Signatures 28 Exhibit Index 29 PART IFINANCIAL INFORMATION Item 1.Financial Statements JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Nine Months Ended June 29 July 1 June 29 July 1 (thousands, except per share data) Net sales $ Cost of sales Gross profit Operating expenses: Marketing and selling Administrative management, finance and information systems Litigation settlement recovery - - ) - Research and development Total operating expenses Operating profit Interest income ) Interest expense Other (income) expense, net ) ) Income before income taxes Income tax expense Net income $ Weighted average common shares - Basic: Class A Class B Dilutive stock options 3 29 8 34 Weighted average common shares - Dilutive Net income per common share - Basic: Class A $ Class B $ Net income per common share - Diluted: Class A $ Class B $ The accompanying notes are an integral part of the Condensed Consolidated Financial Statements. 1 JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 29 September 30 July 1 (thousands, except share data) (unaudited) (audited) (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ $ Accounts receivable, net Inventories Deferred income taxes Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $95,416, $97,229, and $96,514, respectively Deferred income taxes Goodwill Other intangible assets, net Other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term notes payable and revolving credit lines $ $ - $ Current maturities of long-term debt Accounts payable Accrued liabilities: Salaries, wages and benefits Accrued warranty Income taxes payable Other Total current liabilities Long-term debt, less current maturities Deferred income taxes Retirement benefits Other liabilities Total liabilities Shareholders' equity: Preferred stock:none issued Common stock: Class A shares issued and outstanding: June 29, 2012, 8,678,369 September 30, 2011, 8,567,549 July 1, 2011, 8,563,147 Class B shares issued and outstanding: 61 61 61 June 29, 2012, 1,215,842 September 30, 2011, 1,215,842 July 1, 2011, 1,216,464 Capital in excess of par value Retained earnings Accumulated other comprehensive income Treasury stock at cost, shares of Class A common stock: 516, 0, and 172, respectively (9
